Exhibit 10.29

EXECUTION VERSION

EQUITIES AND OPTIONS ORDER HANDLING AGREEMENT

dated as of November 29, 2007

by and among

E*TRADE FINANCIAL CORPORATION,

E*TRADE SECURITIES LLC, and

CITADEL DERIVATIVES GROUP LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page

ARTICLE I.

 

DEFINITIONS

   1  

Section 1.1

   

Certain Definitions

   1  

Section 1.2

   

Additional Definitions

   6

ARTICLE II.

 

ORDER FLOW

   7  

Section 2.1

   

Direction and Routing of Orders

   7  

Section 2.2

   

Customer Complaints

   9  

Section 2.3

   

Execution Quality

   9  

Section 2.4

   

Customer Disclosure, Segregation and Responsibility

   10  

Section 2.5

   

Order Transmission Procedures and Requirements

   11

ARTICLE III.

 

PAYMENTS

   11  

Section 3.1

   

Timing and Amount of Payments by the Company

   11  

Section 3.2

   

Reports and Other Information

   12  

Section 3.3

   

Manner of Payments

   12  

Section 3.4

   

Interest on Late Payments

   12  

Section 3.5

   

Books of Account

   12

ARTICLE IV.

 

CONFIDENTIAL INFORMATION

   12  

Section 4.1

   

Confidential Information

   12  

Section 4.2

   

Communications with Regulators

   13  

Section 4.3

   

Identification of Parent Customers

   14

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; LIMITATION ON LIABILITY

   14  

Section 5.1

   

Representations and Warranties

   14  

Section 5.2

   

Limitation on Liability

   15

 

i



--------------------------------------------------------------------------------

 

Section 5.3

   

Disclaimer Of Warranties

   15  

Section 5.4

   

Covenants

   15  

Section 5.5

   

Change of Control of Parent

   16  

Section 5.6

   

Material Transactions

   16  

Section 5.7

   

Liquidated Damages

   17

ARTICLE VI.

 

INDEMNIFICATION

   18  

Section 6.1

   

Company Indemnification

   18  

Section 6.2

   

Parent Indemnification

   18  

Section 6.3

   

Procedures Relating to Third Party Claims

   18  

Section 6.4

   

Survival

   19  

Section 6.5

   

Limitation on Recovery

   19  

Section 6.6

   

Exclusive Remedy

   19

ARTICLE VII.

 

SECURITY

   20  

Section 7.1

   

In General

   20  

Section 7.2

   

Security Breaches

   20  

Section 7.3

   

Storage of Customer Information

   20

ARTICLE VIII.

 

TERM AND TERMINATION

   20  

Section 8.1

   

Term

   20  

Section 8.2

   

Termination

   21  

Section 8.3

   

Effects of Termination on Accrued Rights

   23  

Section 8.4

   

Continuation of Routing Service

   23  

Section 8.5

   

Survival

   23

ARTICLE IX.

 

MISCELLANEOUS

   24  

Section 9.1

   

Use of Names/Marks

   24

 

ii



--------------------------------------------------------------------------------

 

Section 9.2

   

Entire Agreement

   24  

Section 9.3

   

Descriptive Headings; Certain Interpretations

   24  

Section 9.4

   

Notices

   25  

Section 9.5

   

Counterparts; Fax Signatures

   26  

Section 9.6

   

Benefits of Agreement

   26  

Section 9.7

   

Amendments and Waivers

   26  

Section 9.8

   

Assignment

   26  

Section 9.9

   

Governing Law

   26  

Section 9.10

   

Consent to Jurisdiction

   26  

Section 9.11

   

Registration and Filing of this Agreement

   27  

Section 9.12

   

Force Majeure

   27  

Section 9.13

   

Waiver

   28  

Section 9.14

   

Relationship of the Parties

   28  

Section 9.15

   

Bona Fide Customers

   28

 

iii



--------------------------------------------------------------------------------

EQUITIES AND OPTIONS ORDER HANDLING AGREEMENT

This EQUITIES AND OPTIONS ORDER HANDLING AGREEMENT, dated as of November 29,
2007 (this “Agreement”), by and among CITADEL DERIVATIVES GROUP LLC, a Delaware
limited liability company (“the “Company”), E*TRADE SECURITIES LLC, a Delaware
limited liability company (“E*TRADE Securities”), and E*TRADE FINANCIAL
CORPORATION, a Delaware corporation (“Parent”) (each individually a “Party” and
together the “Parties”).

WHEREAS, Parent and Affiliates of the Company have entered into that certain
Investment and Securities Purchase Agreement, dated as of November 29, 2007 (the
“Investment Agreement”), which provides for, among other things, the issuance by
Parent to Affiliates of the Company of certain debt and equity securities and
the purchase by an Affiliate of the Company of certain assets from the bank
Affiliate of Parent; and

WHEREAS, Parent and the Company at the Initial Closing (as defined in the
Investment Agreement) are entering into this Agreement which sets forth the
terms upon which Parent and its Affiliates will route Covered Orders to the
Company and the Company will provide to Parent and its Affiliates routing, order
handling and execution services for such Covered Orders (the “Company
Services”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Investment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Certain Definitions. In this Agreement, the following words and
phrases shall have the following meanings:

(a) “Adverse Reputational Event” shall mean, with respect to a Person, (i) a
conviction of such Person for a felony or a plea of guilty or nolo contendere to
a felony by such Person, which in either case is final and non-appealable, or a
disqualification, suspension or temporary or permanent bar imposed on such
Person by the Securities and Exchange Commission or any SRO for misconduct that
prohibits such Person from acting generally as a Broker-Dealer, if such
disqualification or bar continues for more than 90 days or (ii) a plea or
consent to the entry of an order by the Securities and Exchange Commission, a
court of competent jurisdiction, an SRO or a state securities regulator that
includes a finding that such Person engaged in intentional wrongdoing (with
scienter) or fraud (with scienter) in the execution of customer orders as a
market maker or order router.



--------------------------------------------------------------------------------

(b) “Affiliate” of a Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.

(c) “Broker-Dealer” shall mean a Person registered as a broker or dealer under
Section 15 of the Securities Exchange Act.

(d) “Business Day” means a day other than a Saturday or Sunday or other day on
which banks located in New York, New York are authorized or required by law to
close.

(e) “Change in Control of E*TRADE Capital Markets” shall mean a direct or
indirect change in control of E*TRADE Capital Markets, LLC or an Affiliate of
E*TRADE Capital Markets, LLC that has the effect of disposing of more than fifty
percent (50%) of the assets of its market making business for Covered Orders to
a Person (other than an Affiliate of E*TRADE Capital Markets).

(f) “Change of Control of the Company” means a direct or indirect change of
control of the Company or an Affiliate of the Company that has the effect of
disposing of more than fifty percent (50%) of the assets of the execution
business for Covered Orders (i) to a Person (other than an Affiliate of the
Company) that is a direct competitor of Parent in a business segment which
represents twenty-five percent (25%) or more of Parent’s gross annual revenues
and twenty-five percent (25%) or more of such Person’s gross annual revenues, or
(ii) to a Person (other than an Affiliate of the Company) that is not of sound
financial standing and business reputation.

(g) “Change of Control of Parent” shall mean an event where Parent consummates a
merger, consolidation, reorganization or similar transaction or series of
related transactions, including a third-party tender offer, whether direct or
indirect, with another Person, including such other Person’s Affiliates (the
“Acquiring Person”), in which fifty percent (50%) or more of the voting power of
the outstanding voting securities of the combined company following such
transaction is held by Persons who were shareholders of the Acquiring Person
immediately prior to such transaction.

(h) “Confidential Information” shall mean all information disclosed in
connection with, or arising out of a Party’s obligations under this Agreement
including (i) technology and intellectual property, such as systems, source
code, databases (including their design), hardware, software, programs,
applications, engine protocols, routines, manuals, displays, designs,
descriptions, procedures, formulas, discoveries, inventions, specifications,
drawings, sketches, models, samples, codes, improvements, concepts, ideas and
past, present and future research and development; (ii) any unpublished
information concerning research activities and plans, marketing or sales plans,
pricing or pricing strategies, operational techniques, strategic plans, and
unpublished financial information, including information concerning revenues,
profits and profit margins; (iii) this Agreement including its terms; and
(iv) Customer Information; provided that “confidential information” shall not
include any information or material set forth in Section 4.1(c) of this
Agreement.

 

2



--------------------------------------------------------------------------------

(i) “Covered Order” shall mean an instruction, other than an instruction with
respect to an Excluded Order, to buy or sell that is placed with Parent or an
Affiliate of Parent by, for or on behalf of a Parent Customer, for (i) any NMS
Security; or (ii) any other type of security mutually agreed upon by the Company
or Parent. For the avoidance of doubt, as defined below in paragraph 1.1(y), NMS
Security includes both equities and Options.

(j) “Customer Information” shall mean (i) all information disclosed by or to the
Company, on the one hand, to or by Parent, on the other hand, in connection with
this Agreement, which identifies Parent Customers or the Company’s customer(s),
including account numbers, or (ii) any information collected by the Company
through the Company Services described herein, which identifies customer(s)
individually or in the aggregate, including any data regarding Covered Orders,
individually or in the aggregate.

(k) “Directed Order” shall mean a Covered Order where a Parent Customer or
Registered Representative (based on an instruction from a Parent Customer)
placing such Covered Order specifically instructs (through electronic,
telephonic or other means) that such Covered Order be routed to a particular
venue or platform for execution (e.g., an Exchange, a market center or a
Broker-Dealer) other than the Company or any of its Affiliates.

(l) “Exchange” shall mean any national securities exchange registered under
Section 6 of the Securities Exchange Act and any national securities association
within the meaning of Section 15A of the Securities Exchange Act.

(m) “Excluded Order” shall mean (i) any Order placed by, for, or on behalf of
any “investment company” that is registered under the Investment Company Act of
1940, as amended, that is advised or managed by Parent or any of its Affiliates;
or (ii) any Order placed by a Parent Customer that is an investment adviser
affiliated with Parent, to the extent that the routing of such Order to the
Company under this Agreement would be prohibited under applicable law.

(n) “Execution Quality Service Levels” shall mean the service levels set forth
on Schedule A to this Agreement (which is incorporated herein by reference), as
may be amended from time to time by the Parties in accordance with this
Agreement, including Schedule A to this Agreement.

(o) “Existing Order Flow” shall mean Orders routed by Parent and its Affiliates
for the twelve (12) months prior to the date of this Agreement.

(p) “Existing Products” shall mean the product types offered by Parent and its
Affiliates on the date of this Agreement.

 

3



--------------------------------------------------------------------------------

(q) “Failure Notice” shall mean a written communication from E*TRADE Securities
to the Company, which is explicitly identified as a Failure Notice, and which
states E*TRADE Securities’ reasonable belief that the Company’s execution
performance has been unsatisfactory.

(r) “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental, prosecutorial or regulatory authority or
instrumentality or SRO.

(s) “Insolvency Event” shall mean any of the following: (i) a court or
Governmental Entity having jurisdiction shall have entered a decree or order for
relief in respect of a Party in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
have appointed a receiver, liquidator, trustee (or similar official) for a Party
or for any substantial part of its or their property or ordered the winding up
or liquidation of its affairs, or (ii) there shall have been commenced against a
Party an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or any case, proceeding or other action
for the appointment of a receiver, liquidator, trustee (or similar official) for
a Party or for any substantial part of its or their property or for the winding
up or liquidation of its or their affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed or undischarged for a
period of sixty (60) consecutive calendar days following the filing date thereof
or (iii) a Party shall have commenced a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consented to the entry of an order for relief in an involuntary case under any
such law, or consented to the appointment or taking possession by a receiver,
liquidator, trustee (or similar official) for a Party or for any substantial
part of its or their property or made any general assignment for the benefit of
creditors.

(t) “Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Entity or any arbitrator or arbitration panel.

(u) “Legal Requirements” shall mean any national, state, local or similar laws
(whether under statute, rule, regulation or otherwise); requirements of
Governmental Entities (including any requirement imposed by the Securities and
Exchange Commission or any SRO of which a Party is a member); federal and state
privacy, confidentiality, consumer protection, advertising, electronic mail and
data security laws and regulations, whether in effect now or in the future; and
requirements under permits, orders, decrees or directives that are binding on
the Person in question.

(v) “Material Legal Shift” shall mean any Legal Requirement that does not exist
as of the date of this Agreement (whether by reason of the adoption,

 

4



--------------------------------------------------------------------------------

amendment or promulgation of any law, regulation or order, the repeal, lapse or
striking down of any law, regulation or order, or any change in the
interpretation of any law, regulation or order by any Governmental Entity) and
that prohibits or materially restricts or limits (i) the routing or execution of
Covered Orders as provided in this Agreement, (ii) payments pursuant to
Article III, or (iii) any other material term of this Agreement. For the
avoidance of doubt, a Material Legal Shift may include material changes to the
pricing methodologies of Exchanges or market practices with respect to payment
for order flow.

(w) “Material Transaction” shall mean, with respect to Parent, an acquisition of
assets or stock of another Person, whether pursuant to a merger or similar
transaction (other than a Change of Control of Parent), a partnership, joint
venture or similar business combination or relationship with another Person.

(x) “Minimum Covered Orders” shall mean, with respect to any time period, at
least (i) ninety-seven and a half percent (97.5%) of Covered Orders in Options,
and (ii) forty percent (40%) of Covered Orders in NMS Stocks for such time
period.

(y) “NMS Security” shall have the same definition as in Rule 600(b)(46) of
Regulation NMS under the Securities Exchange Act, which for the avoidance of
doubt includes both equity securities for which transaction reports are
collected, processed and made available pursuant to an effective transaction
reporting plan, and Options.

(z) “NMS Stock” shall have the same definition as in Rule 600(b)(47) of
Regulation NMS under the Securities Exchange Act, which for the avoidance of
doubt includes equity securities for which transaction reports are collected,
processed and made available pursuant to an effective transaction reporting
plan, but excludes Options.

(aa) “Option” shall mean any option contract that is listed on an Exchange.

(bb) “Order” shall mean an instruction to buy or sell securities that is placed
with Parent or an Affiliate of Parent by, for or on behalf of a Parent Customer.

(cc) “Parent Customer” shall mean a customer or client of Parent or an Affiliate
of Parent, including any investment adviser with customer accounts custodied at
Parent or an Affiliate of Parent.

(dd) “Partial Termination” shall mean a termination of this Agreement with
respect to either (i) NMS Stock, or (ii) Options, pursuant to Section 8.2(k),
8.2(l), or 8.2(m). For the avoidance of doubt, in the event of a Partial
Termination, this Agreement will continue in all other respects concerning the
class of securities (either NMS Stock or Options) that was not the subject of
such Partial Termination.

 

5



--------------------------------------------------------------------------------

(ee) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint venture, trust, Governmental Entity or
other entity or organization.

(ff) “Registered Representative” shall mean a registered representative of a
Broker-Dealer.

(gg) “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, including the rules and regulations thereunder.

(hh) “SRO” shall mean any securities industry self-regulatory organization, as
defined in Section 3(a)(26) of the Securities Exchange Act.

(ii) “Successor Entity” shall mean (i) with respect to a Change of Control of
Parent, the surviving entity resulting from such Change of Control of Parent; or
(ii) with respect to a Material Transaction, the combined entity resulting from
the consummation of such Material Transaction by Parent.

Section 1.2 Additional Definitions. In addition, the following defined terms
have the meaning set forth in the indicated Section:

 

Term

  

Location

Acquiring Person

   Section 1.1(g)

Agreement

   Preamble

Company

   Preamble

Company Indemnified Parties

   Section 6.2

Company Services

   Preamble

Cure Period

   Section 8.2(a)

Disclosing Party

   Section 4.1(a)

E*TRADE Securities

   Preamble

End Date

   Section 8.4

Execution Quality Committee

   Section 2.3(c)

Force Majeure

   Section 9.12

Indemnification Notice

   Section 6.3

 

6



--------------------------------------------------------------------------------

Indemnified Parties

   Section 6.2

Indemnifying Party

   Section 6.3

Investment Agreement

   Preamble

Liquidated Damages Amount

   Section 5.7(a)

Losses

   Section 6.1

Order Flow Change

   Section 2.3(d)

Other Parties

   Section 9.12

Parent

   Preamble

Parent Cure Period

   Section 8.2(b)

Parent Indemnified Parties

   Section 6.1

Parties

   Preamble

Party

   Preamble

Proceeding

   Section 9.10

Products Change

   Section 2.3(e)

Receiving Party

   Section 4.1(a)

Security Breach

   Section 7.2

Term

   Section 8.1

Termination Election Period

   Section 5.5(a)

Third Party Claim

   Section 6.3

ARTICLE II.

ORDER FLOW

Section 2.1 Direction and Routing of Orders.

(a) Covered Orders and Company Services. Except as otherwise set forth in this
Agreement or in Schedule A, Parent shall, and shall cause its Affiliates to,

 

7



--------------------------------------------------------------------------------

route at least the Minimum Covered Orders to the Company for the Company
Services and the Company shall, in its sole discretion, determine to execute
such Covered Orders either as principal or by acting as riskless principal or
agent, including, where applicable, determining the market center for execution
of such Covered Orders, in any case in accordance with Section 2.3. The Company
shall provide the Company Services for the Covered Orders that are routed to it
in accordance with this Section 2.1(a). Nothing herein shall limit the ability
of Parent to route Covered Orders in excess of the Minimum Covered Orders to the
Company.

(b) Parent’s Alternate Connectivity. Parent may maintain alternate connectivity
for routing of Covered Orders in NMS Stocks or Options to Exchanges, market
centers or other Broker-Dealers, and Parent shall be permitted to route to such
Exchanges, market centers or other Broker-Dealers the minimum number of Covered
Orders needed to maintain such connectivity; provided, that Parent and its
Affiliates route to the Company at least the Minimum Covered Orders in
accordance with Section 2.1(a). The composition of Covered Orders in Options for
such alternate routing shall be a neutral sample representative of the broad
cross section of all Covered Orders in Options. Any Covered Orders in Options
that are routed to any Exchange, market center or Broker-Dealer pursuant to this
Section 2.1(b) shall count toward the two and one half percent (2.5%) of Covered
Orders in Options that Parent is permitted to exclude from the Covered Orders in
Options that Parent and its Affiliates are required to route to the Company and
its Affiliates under this Agreement. Any Covered Orders in NMS Stocks that are
routed to any Exchange, market center or Broker-Dealer pursuant to this
Section 2.1(b) shall count toward the sixty percent (60%) of Covered Orders in
NMS Stocks that Parent is permitted to exclude from the Covered Orders in NMS
Stocks that Parent and its Affiliates are required to route to the Company and
its Affiliates under this Agreement.

(c) Securities Exchange Act Compliance. The Company covenants and agrees to
provide to Parent or any of its Affiliates such information as it requires to
prepare and publish its disclosures required by Rule 606 of Regulation NMS of
the Securities Exchange Act with respect to the routing of Covered Orders to the
Company. Further, the Company and Parent shall cooperate to design their
respective order routing and reporting processes such that the venues where
Covered Orders (or portions thereof) are ultimately executed can be identified
and reported on Parent’s or any of its Affiliate’s required disclosures pursuant
to Rule 606 of Regulation NMS of the Securities Exchange Act consistent with
Legal Requirements.

(d) Order Book. The Company shall maintain a good-til-cancelled order book for
open Orders that remain in effect until executed or cancelled.

(e) NMS Stock Orders in Excess of Minimum Covered Orders. Parent shall not, and
shall ensure that its Affiliates do not, directly or indirectly accept any
“payment for order flow” (as defined in Rule 10b-10(d)(8) of the Securities
Exchange Act) from any market maker, other than the Company, with respect to
Covered Orders in

 

8



--------------------------------------------------------------------------------

NMS Stocks. For the avoidance of doubt, Parent shall not, and shall cause its
Affiliates not to, take any actions that are intended, designed or that would
reasonably be expected to circumvent the terms or intention of this
Section 2.1(e).

Section 2.2 Customer Complaints. The Company shall cooperate in good faith with
Parent to attempt to resolve any complaints from Parent Customers or Registered
Representatives.

Section 2.3 Execution Quality Service Levels.

(a) The Company shall use commercially reasonable efforts, consistent with its
duty of best execution, to obtain the most favorable terms reasonably available
for Covered Orders to fulfill the Execution Quality Service Levels set forth in
Schedule A to this Agreement as may be modified pursuant to this Section 2.3 or
Schedule A to this Agreement.

(b) The Company and Parent and/or E*TRADE Securities may, from time to time,
mutually agree in writing on changes to the Execution Quality Service Levels,
including those changes contemplated by Schedule A to this Agreement.

(c) The Company and Parent shall establish a committee (the “Execution Quality
Committee”) to provide a forum for discussion regarding routing and execution
practices and resolution of disputes with respect to Covered Orders. In no event
shall the Execution Quality Committee have the power to bind any Party
(including the power to amend or otherwise alter the terms of this Agreement).

(d) Following the date of this Agreement, if the aggregate mix of Covered Order
types or the aggregate mix of the types of securities, customers or commission
levels underlying the Covered Orders routed to the Company shall materially
change from the Existing Order Flow (such material change, an “Order Flow
Change”), the Company and Parent and/or E*TRADE Securities shall discuss in good
faith and reasonably agree in writing on changes to this Agreement, including
the Execution Quality Service Levels, that would allow them to preserve, as
equitably as possible, their respective commercial expectations in respect of
this Agreement as of the date of this Agreement, notwithstanding such Order Flow
Change. It is understood that the Parties, in agreeing to such changes to this
Agreement, shall also reasonably agree in writing to modify the definition of
Existing Order Flow to reflect the Order Flow Change.

(e) Following the date of this Agreement, if the transaction product types
offered or otherwise made available by Parent or any of its Affiliates shall
materially change from the Existing Products (such material change, a “Products
Change”) the Company and Parent and/or E*TRADE Securities shall discuss in good
faith and reasonably agree in writing on changes to this Agreement, including
the Execution Quality Service Levels, that would allow them to preserve, as
equitably as possible, their respective commercial expectations in respect of
this Agreement as of the date of this Agreement, notwithstanding such Products
Change. It is understood that the Parties, in agreeing to such changes to this
Agreement, shall also reasonably agree in writing to modify the definition of
Existing Products to reflect the Products Change.

 

9



--------------------------------------------------------------------------------

(f) Following the date of this Agreement, if there shall occur a Material Legal
Shift that materially affects the commercial expectations of the parties hereto
in respect of this Agreement, including the Execution Quality Service Levels,
the Company and Parent and/or E*TRADE Securities shall discuss in good faith and
reasonably agree in writing on changes to this Agreement, including the
Execution Quality Service Levels, that would allow them to preserve, as
equitably as possible, their respective commercial expectations in respect of
this Agreement as of the date of this Agreement, notwithstanding such Material
Legal Shift. For the avoidance of doubt, a Material Legal Shift may include an
increase in the number of Option classes that are generally quoted in penny
increments, or material changes to the pricing methodologies of Exchanges.

(g) In the event that, following good faith discussions pursuant to any of
Section 2.3(d), Section 2.3(e) and Section 2.3(f), the Company and Parent and/or
E*TRADE Securities are unable to reasonably agree on the appropriate changes to
this Agreement or any part hereof, any Party hereto shall be entitled to
terminate this Agreement by providing written notice of such termination to the
other Parties; provided, that upon any such termination, Parent shall pay to the
Company, and the Company shall be entitled to receive, the Liquidated Damages
Amount pursuant to Section 5.7.

(h) Parent and Company shall assess Company Services in accordance with the
methodology set forth in Schedule A to this Agreement in conformance with their
respective duties of best execution.

Section 2.4 Customer Disclosure, Segregation and Responsibility.

(a) The Parties shall use commercially reasonable efforts not to publish or make
any communication or take any other action that would reasonably lead a Parent
Customer to conclude that such Parent Customer is a customer of the Company or
any of its Affiliates.

(b) As between Parent and the Company, when Parent or any of its Affiliates
routes a Covered Order to the Company,

(i) the Covered Order shall be originated by, and for the account of, a Parent
Customer or other account holder of Parent;

(ii) for purposes of all Legal Requirements (except as otherwise expressly
provided therein), the accounts for which Covered Orders are routed are
“customers” of Parent or an Affiliate thereof and not of the Company; and

(iii) Parent shall be solely responsible for all obligations relating to the
opening and maintenance of customer accounts, including without limitation
compliance with “know your customer,” confirmation and account statement
delivery, and anti-money laundering requirements.

 

10



--------------------------------------------------------------------------------

Section 2.5 Order Transmission Procedures and Requirements.

(a) Parent shall transmit Covered Orders to the Company using existing data
formats, transmission protocols and methods, except as otherwise mutually agreed
upon in writing by Parent and the Company.

(b) Parent shall be solely responsible for all acts and omissions of persons
transmitting Covered Orders on its behalf and shall be bound by the terms of all
Covered Orders transmitted to the Company.

(c) Parent acknowledges that it is its responsibility to ensure that any Covered
Order transmitted to the Company complies with all Legal Requirements (including
short sale rules under the Securities Exchange Act and applicable SRO rules) and
policies or interpretations thereof. Parent shall be responsible for properly
designating any short sale as “short” and for obtaining a “locate” or
affirmative determination of securities for delivery prior to transmitting any
Covered Order.

(d) Parent shall be solely responsible for the cost of hardware, software
communications equipment and communications lines, including any data lines or
internet access necessary to maintain connectivity to the Company’s systems for
receipt of Covered Orders. The Company shall be solely responsible for the cost
of hardware, software, communications equipment and communications lines,
including any data lines or internet access necessary to operate the routing and
executions system for Covered Orders received by the Company and to maintain
connectivity to Exchanges and other market centers.

(e) Parent shall ensure that all Covered Orders in Options are transmitted to
the Company in a random manner, such that the composition of Covered Orders in
Options received by the Company is representative of a broad cross section of
Covered Orders in Options handled by Parent or any of its Affiliates.

ARTICLE III.

PAYMENTS

Section 3.1 Timing and Amount of Payments by the Company. During the term of
this Agreement, the Company shall make a volume-based payment to Parent on a
monthly basis as provided for in Schedule B within thirty (30) days after the
last day of each month.

 

11



--------------------------------------------------------------------------------

Section 3.2 Reports and Other Information.

(a) Subject to Article IV, the Company shall provide to Parent, on the one hand,
or Parent shall provide to the Company, on the other hand, such data as Parent
or the Company, as the case may be, reasonably requests to confirm the
calculations with respect to Covered Orders pursuant to the provisions of this
Agreement.

(b) Following the date of this Agreement, Parent shall, as promptly as
practicable, provide the Company with reasonably detailed information of any
development or other fact that has caused or would be reasonably expected to
cause an Order Flow Change or a Products Change, as well as reasonably detailed
information to assess any such Order Flow Change or Products Change.

Section 3.3 Manner of Payments. All sums due to Parent under this Article III
shall be paid in U.S. Dollars by bank wire transfer in immediately available
funds to such bank account(s) as Parent shall designate from time to time by
giving notice to the Company.

Section 3.4 Interest on Late Payments. If the Company shall fail to make a
timely payment pursuant to this Article III, such late payment shall bear
interest, to the greatest extent permitted by applicable law, at the prime rate
(as published in the New York edition of the Wall Street Journal or a comparable
publication if not reported in the New York edition of the Wall Street Journal
for the date the payment was due), effective for the first date on which payment
was delinquent and calculated on the number of days such payment is overdue.

Section 3.5 Books of Account. Each of the Company and Parent shall maintain true
and complete books of account containing an accurate record of all data
necessary for reports due hereunder and for the proper computation of payments
due from it or charges made by it under this Agreement.

ARTICLE IV.

CONFIDENTIAL INFORMATION

Section 4.1 Confidential Information.

(a) In furtherance of this Agreement, Parent may disclose Confidential
Information, including Customer Information, to the Company, and the Company and
its Affiliates may disclose Confidential Information, including Customer
Information, to Parent. Confidential Information shall be deemed confidential
and proprietary to the Party disclosing the Confidential Information (the
“Disclosing Party”), regardless of whether such information was disclosed
intentionally or unintentionally or marked as “confidential” or “proprietary.”
Confidential Information, including copies, shall be deemed to be the exclusive
property of the Disclosing Party. The Disclosing Party’s disclosure of
Confidential Information shall not constitute an express or implied grant to the
Party receiving the Confidential Information (the “Receiving Party”) of any
rights to or under the Disclosing Party’s patents, patent applications,
copyrights, trade secrets, trademarks or other intellectual property rights.

 

12



--------------------------------------------------------------------------------

(b) The Receiving Party covenants that it shall not use the Confidential
Information, including Customer Information, of the Disclosing Party for any
purpose other than in performance of this Agreement or with respect to the
Company’s operations and shall not disclose the same to any other Person other
than to such of its Affiliates, employees, agents, advisers, representatives,
consultants and counsel who have a need to know such Confidential Information as
it relates to the purpose or subject matter of this Agreement. Each Party shall
bear responsibility for a breach of confidentiality obligations contained in
this Article IV by its Affiliates, employees, agents, representatives or
consultants. The Receiving Party shall be entitled to retain copies of
Confidential Information of the Disclosing Party to the extent required to
comply with applicable Legal Requirements or to the extent consistent with the
Receiving Party’s standard internal record retention policies. Upon termination
of this Agreement, or earlier if so requested in writing by the Disclosing
Party, except as permitted in the previous sentence, and except with respect to
email, the Receiving Party shall use commercially reasonable efforts to return
or destroy all Confidential Information of the Disclosing Party and any
documents, paper, tapes or other media or material which may contain (or such
portions of the foregoing containing) Confidential Information in its
possession.

(c) Confidential Information shall not include any information or material, or
any element thereof, to the extent that any such information or material, or any
element thereof:

(i) is in the public domain at the time of disclosure hereunder or subsequently
comes within the public domain other than in violation of this Agreement or any
other confidentiality obligation that the Party is aware of;

(ii) has been or is hereafter rightfully obtained by the Receiving Party from a
third Person without restriction on disclosure and without a breach of duty of
confidentiality to the Disclosing Party;

(iii) has been independently developed by the Receiving Party without using the
Confidential Information of the Disclosing Party; or

(iv) is required to be disclosed in connection with a Legal Proceeding or
pursuant to applicable Legal Requirements, provided that the Receiving Party
shall provide prior notice to the Disclosing Party of such disclosure to the
extent practicable.

Section 4.2 Communications with Regulators. Any Party may disclose the existence
or terms of this Agreement and the identity of the other Parties hereto to the
Securities and Exchange Commission, any SRO of which it is a member, to which it
has applied for membership or to which it is otherwise subject to jurisdiction,
provided that such Party shall have used its commercially reasonable efforts to
seek, to the greatest extent possible, any confidential treatment that may be
available.

 

13



--------------------------------------------------------------------------------

Section 4.3 Identification of Parent Customers.

(a) Unless the Company consents in writing, Parent shall not provide the Company
with any information that would reveal the identity of the underlying Parent
Customer except to the extent required to resolve a trade dispute or in
connection with a Legal Proceeding; provided, however, that Parent shall provide
for each Covered Order (i) a unique descriptor code (that may be a coded or
scrambled account number) allowing recognition of the Parent Customer placing
such Covered Order in a manner that does not reveal any information relating to
the identity of such Parent Customer and (ii) a category descriptor that allows
the Company to determine what class of account and account range is assigned to
such Parent Customer; provided, however, to the extent that Parent does not, as
of the date of the Investment Agreement, provide the information specified in
clause (ii) to the Company, Parent shall, to the extent reasonably practicable,
use its commercially reasonable efforts to provide such information specified in
clause (ii) to the Company following the date hereof.

(b) If the Company receives any Customer Information of Parent, or Parent
receives any Customer Information of the Company, it shall not use such Customer
Information to target or solicit customers of the other (including investment
advisors with accounts custodied at Parent), as such, on behalf of itself or any
third party. Neither the Company, on the one hand, nor Parent, on the other
hand, shall sell, distribute, share, rent or otherwise transfer any Customer
Information of the other except for distribution, sharing or transferring to its
Affiliates, employees, agents, advisers, representatives, consultants or counsel
thereof who have a need to know such Customer Information as it relates to the
purpose or subject matter of this Agreement. Nothing contained herein shall
preclude either the Company or Parent or any of their respective Affiliates from
providing services to any Person who independently contacts the Company or
Parent or any of their respective Affiliates, as the case may be, or who is
responding to a general solicitation not targeted at any specific Person, or who
is contacted by the Company or Parent or any of their respective Affiliates
based on information independently derived by such Person and/or its Affiliates
without the use of any Customer Information.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES; COVENANTS; LIMITATION ON LIABILITY

Section 5.1 Representations and Warranties. Each Party acknowledges that the
Parties have entered into this Agreement in reliance upon the representations
and warranties made in the Investment Agreement.

 

14



--------------------------------------------------------------------------------

Section 5.2 Limitation on Liability. In no event shall any Party be liable to
any other Party for, and each Party shall procure that none of its Affiliates
shall make any claim against any other Party (or any of its Affiliates) for, any
lost profits, diminution in value, loss of business, loss of contracts,
diminished goodwill, diminished reputation, or consequential, indirect,
incidental, special or punitive damages arising under or in connection with this
Agreement. This Section 5.2 shall not be construed to limit a Party’s right to
indemnification for payments required to be made by it to third parties in
respect of damages (of any kind or type, including, but not limited to, direct
or consequential) for third party claims which are subject to indemnification
under Article VI. This Section 5.2 shall not be construed to limit the Company’s
right to receive the Liquidated Damages Amount from Parent in accordance with
the terms of this Agreement.

Section 5.3 Disclaimer Of Warranties. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS AGREEMENT AND THE INVESTMENT AGREEMENT, NO PARTY MAKES ANY OTHER
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THIS AGREEMENT, THE PERFORMANCE OF ITS
OBLIGATIONS OR THE PRODUCTS OR SERVICES THAT IT PROVIDES HEREUNDER. IN
PARTICULAR, EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT AND
THE INVESTMENT AGREEMENT, EACH PARTY EXPRESSLY AND SPECIFICALLY DISCLAIMS AND
WAIVES ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.

Section 5.4 Covenants.

(a) Each of the Parties hereby agrees that during the term of this Agreement, it
shall not, and shall ensure that its Affiliates shall not, enter into any
agreement with a third party that will materially limit its ability to perform
hereunder.

(b) Each of the Parties hereby agrees that it shall provide such information and
cooperation as may be reasonably requested of it by another Party in connection
with customer complaints and inquiries, and Legal Proceedings brought against
such Person by a third party that arises out of or relates to Covered Orders,
unless the sharing of such information or cooperation would be reasonably likely
to void any legal privilege.

(c) Parent shall not, and shall cause its Affiliates not to, take any actions
that are intended, designed or that would reasonably be expected to circumvent
the terms or intention of this Agreement including, without limitation,
transferring or reclassifying accounts.

 

15



--------------------------------------------------------------------------------

Section 5.5 Change of Control of Parent.

(a) Upon the consummation of a Change of Control of Parent, Parent (or the
Successor Entity) or the Company may within 10 calendar days thereafter (the
“Termination Election Period”), by written notice to the other Party, terminate
this Agreement and Parent shall pay to the Company within thirty calendar days
an amount in cash equal to the sum of the Liquidated Damages Amount. If neither
Parent (or the Successor Entity) nor the Company terminates this Agreement
pursuant to this Section 5.5(a) within the Termination Election Period, then
this Agreement shall continue in full force and effect and Parent (or the
Successor Entity) shall confirm such continuation in writing.

(b) In the event that Parent (or the Successor Entity) does not terminate this
Agreement pursuant to Section 5.5(a), upon the consummation of a Change of
Control of Parent, Parent (or the Successor Entity) and the Company shall
negotiate in good faith to amend the terms of this Agreement to include any
additional order flow resulting from such Change of Control of Parent within the
scope of this Agreement upon terms to be mutually agreed by the Company and
Parent (or the Successor Entity). If the Parties are unable reasonably to agree
on such amendment, Parent (or the Successor Entity) shall continue to comply
with the provisions of this Agreement with respect to Parent’s order flow as if
such Change of Control of Parent had not occurred and without regard to any
additional order flow resulting from the Change of Control of Parent.

(c) Notwithstanding the foregoing provisions of Section 5.5(a) and
Section 5.5(b), following a Change of Control of Parent, Parent (or the
Successor Entity) may elect to keep the order flow business of Parent separate
from any additional order flow resulting from such Change of Control of Parent
and if Parent (or the Successor Entity) so elect, Parent (or the Successor
Entity) shall continue to comply with the provisions of this Agreement with
respect to Parent’s order flow as if such Change of Control of Parent had not
occurred and without regard to any additional order flow resulting from the
Change of Control of Parent.

Section 5.6 Material Transactions.

(a) Upon the consummation of a Material Transaction and subject to the terms of
any agreements or other arrangements binding on the counterparty in such
Material Transaction, if Parent (or the Successor Entity) wishes to route any
Orders that are not within the scope of this Agreement to the Company, Parent
(or the Successor Entity) shall provide the Company with written notice of such
proposed routing of order flow and the material terms on which Parent (or the
Successor Entity) intends to route such order flow to the Company. Following the
receipt of such notice, Parent (or the Successor Entity) and the Company shall
negotiate in good faith to amend the terms of this Agreement to include such
order flow within the scope of this Agreement upon terms to be mutually agreed
by the Parties. If the Parties are unable reasonably to agree on such amendment,
Parent (or the Successor Entity) shall continue to comply with the provisions of
this Agreement with respect to Parent’s order flow as if such Material
Transaction had not occurred and without regard to any additional order flow
resulting from the Material Transaction.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of Section 5.6(a), following the
consummation of a Material Transaction, to the extent reasonably practicable,
Parent (or the Successor Entity) may elect to keep the order flow business of
Parent separate from any additional order flow resulting from such Material
Transaction and if Parent (or the Successor Entity) so elect, Parent (or the
Successor Entity) shall continue to comply with the provisions of this Agreement
with respect to Parent’s order flow as if such Material Transaction had not
occurred and without regard to any additional order flow resulting from the
Material Transaction.

Section 5.7 Liquidated Damages.

(a) If this Agreement is terminated (i) by Parent for any reason other than as
provided for in Section 8.2(a), 8.2(c), or 8.2(m), or (ii) by Company for any
reason other than as provided for in Section 8.2(k) or 8.2(l), then Parent shall
pay to the Company an amount to be calculated in accordance with the following
(the “Liquidated Damages Amount”):

 

If terminated prior to December 31, 2008

   $ 75 million

If terminated between January 1, 2009 and December 31, 2009

   $ 50 million

If terminated between January 1, 2010 and December 31, 2010

   $ 25 million

For the avoidance of doubt, (i) Parent shall not be obligated to pay the
Liquidated Damages Amount as a result of a Partial Termination, but (ii) Parent
shall be obligated to pay the Liquidated Damages Amount to the extent required
by this Section 5.7(a) if there is a termination subsequent to a Partial
Termination.

(b) The Parties agree that the Company’s actual damages in the event of the
occurrence of any of the types of situations set forth in Section 5.7(a) (and
the other provisions of this Agreement referenced therein) would be extremely
difficult or impracticable to determine. After negotiation, the Parties have
agreed that, considering all the circumstances existing on the date of this
Agreement, the amounts of the payments set forth in Section 5.7(a) represent a
reasonable estimation of the damages that the Company would incur if any such
events were to occur. None of the payments set forth in Section 5.7(a) are
intended as a penalty. Each of the Parties agrees to the accuracy of the
statements made in this paragraph, the reasonableness of the amount of
liquidated damages agreed upon, and the fact that each Party was represented by
counsel who explained, at the time this Agreement was made, the consequences of
the foregoing provisions.

 

17



--------------------------------------------------------------------------------

(c) All payments required under Section 5.5(a) shall be made within thirty
calendar days of this Agreement being terminated and the payment shall be made
by wire transfer of immediately available funds to an account designated by the
Company.

ARTICLE VI.

INDEMNIFICATION

Section 6.1 Company Indemnification. The Company hereby agrees to indemnify,
defend and hold harmless Parent and its Affiliates, directors, officers, general
partners, managers, members, employees and other agents and representatives (the
“Parent Indemnified Parties”) from and against any and all claims for
liabilities, judgments, claims, settlements, losses, reasonable fees (including
attorneys’ fees, fees and disbursements of experts, and arbitration and court
fees and costs), liens, taxes, penalties, obligations, expenses and any required
payments made to third parties (collectively, “Losses”) incurred or suffered by
any Parent Indemnified Party arising from, by reason of or in connection with
(i) any dishonest, fraudulent, grossly negligent or criminal act or omission on
the part of the Company’s officers, directors, employees or agents or
(ii) without limiting clause (i), any breach of any covenant (other than those
for which an express remedy is provided for by the terms of Schedule A or
Schedule B to this Agreement) made by the Company pursuant to this Agreement.

Section 6.2 Parent Indemnification. Parent hereby agrees to indemnify, defend
and hold harmless the Company and its Affiliates, directors, officers, general
partners, managers, members, employees and other agents and representatives (the
“Company Indemnified Parties” and together with the Parent Indemnified Parties,
the “Indemnified Parties”) from and against any and all claims for Losses
incurred or suffered by any such person or entity arising from, by reason of or
in connection with (i) any dishonest, fraudulent, grossly negligent or criminal
act or omission on the part of Parent or any of its Affiliates or any of their
respective officers, directors, partners, employees or agents, (ii) all
investigations, claims and damages arising out of the acts and trading
activities of Parent Customers or any Legal Proceeding brought against the
Company or any of its Affiliates by a Parent Customer, other than as a result of
a dishonest, fraudulent, grossly negligent or criminal act or omission on the
part of the Company’s officers, directors, employees or agents or (iii) any
breach of the representations and warranties set forth in Section 5.1 or of any
covenant made by Parent pursuant to this Agreement. This Section 6.2 shall not
limit any obligations the Company may have to Parent under the express remedies
provided in Schedule A.

Section 6.3 Procedures Relating to Third Party Claims. An Indemnified Party
shall give reasonably prompt notice to the Party from whom such

 

18



--------------------------------------------------------------------------------

indemnification is sought (the “Indemnifying Party”) of the assertion of any
claim or assessment, or the commencement of any action, suit or proceeding, by a
third party in respect of which indemnity may be sought hereunder (a “Third
Party Claim”) and shall give the Indemnifying Party such information with
respect thereto as the Indemnifying Party may reasonably request, but no failure
to give such notice shall relieve the Indemnifying Party of any liability
hereunder (except to the extent the Indemnifying Party has been actually
prejudiced thereby). The Indemnifying Party shall have the right, exercisable by
written notice (the “Indemnification Notice”) to the Indemnified Party within 30
days of receipt of notice from the Indemnified Party of commencement of or
assertion of any Third Party Claim, to assume the defense of such Third Party
Claim using counsel of its choice, and the Indemnified Party may participate in
such defense at the Indemnified Party’s expense, which shall include counsel of
its own choice. If the Indemnifying Party elects not to defend the Indemnified
Party against such Third Party Claim, whether by failure of the Indemnifying
Party to provide the Indemnification Notice or otherwise, or the Indemnified
Party has received advice from its external legal counsel that under applicable
standards of professional responsibility a conflict will arise in the event both
the Indemnified Party and the Indemnifying Party are represented by the same
counsel with respect to the Third Party Claim, then the Indemnified Party,
without waiving any rights against the Indemnifying Party, may employ counsel of
its own choice and at the expense of the Indemnifying Party. The Indemnifying
Party may not settle any matter (in whole or in part) without the consent in
writing of the Indemnified Party (which shall not be unreasonably withheld),
unless such settlement does not involve any relief other than the payment of
monetary damages, includes a complete and unconditional release of the
Indemnified Party, does not admit liability on the part of or attribute fault to
any Party or its Affiliates, and contains a provision requiring confidentiality
with respect to the facts and circumstances of the dispute and of the existence
and amount of the settlement. The Indemnified Party shall make its employees
available and furnish such information regarding itself or the claim in question
as the Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with the defense of such claim and Legal
Proceeding resulting therefrom.

Section 6.4 Survival. The provisions of this Article VI shall survive the
expiration or termination of this Agreement.

Section 6.5 Limitation on Recovery. The Parties acknowledge that this Article VI
is modified by Section 5.2, in accordance with its terms.

Section 6.6 Exclusive Remedy. Except as otherwise expressly contemplated by this
Agreement, this Article VI shall provide the exclusive remedy for any of the
matters addressed herein or other claims arising out of this Agreement, other
than for fraud and other than for the remedies of specific performance,
injunctive relief or other non-monetary equitable remedies.

 

19



--------------------------------------------------------------------------------

ARTICLE VII.

SECURITY

Section 7.1 In General. The Company and Parent shall each use commercially
reasonable efforts to maintain and enforce safety and physical security
procedures with respect to access to and maintenance of Customer Information
that are in accordance with industry acceptable information security practices.
Without limiting the generality of the foregoing, each of the Company and Parent
shall use commercially reasonable efforts to secure and defend its location and
equipment against “hackers” and others who may seek, without authorization, to
modify its systems or access the information found therein in accordance with
industry acceptable information security practices, using any combination of
access lists, unique user identifiers and credentials, authentication
procedures, and/or other safeguards as it reasonably believes are appropriate.

Section 7.2 Security Breaches. Each of the Company and Parent shall use its
commercially reasonable efforts in accordance with industry acceptable
information security practices to monitor its systems for Security Breaches. For
purposes of this Section 7.2, a “Security Breach” shall mean an event that may
lead to unauthorized disclosure, access, corruption, or destruction of Customer
Information, including an insider accessing information inappropriately, an
outsider penetrating or attempting to penetrate security controls, and a virus
(or other piece of malware or destructive software). Each of the Company and
Parent shall report to the other promptly any Security Breach of its systems of
which it becomes aware relating to the other Party’s systems or Confidential
Information and shall use its commercially reasonable efforts in accordance with
industry acceptable information security practices to remedy such Security
Breach in a timely manner.

Section 7.3 Storage of Customer Information. Each of the Company and Parent, and
their respective Affiliates, shall use its commercially reasonable efforts to
implement and follow a plan to store Customer Information in accordance with
industry acceptable information security practices.

ARTICLE VIII.

TERM AND TERMINATION

Section 8.1 Term. Unless earlier terminated pursuant to Section 8.2, this
Agreement shall expire on December 31, 2010. The term of this Agreement (the
“Term”) shall be the period from the earlier of (i) the Initial Closing, if the
Initial Closing occurs on a Monday, or (ii) if the Initial Closing does not
occur on a Monday, the Monday immediately following the Initial Closing, until
its expiration.

 

20



--------------------------------------------------------------------------------

Section 8.2 Termination. This Agreement may be terminated in the following
circumstances:

(a) Material Breach by the Company. By Parent, in the event that the Company
commits a material breach of this Agreement (other than a breach of payment
obligations under this Agreement or a breach of Section 2.4), and (i) the breach
is incurable or (ii) the Company fails to cure such breach within 90 calendar
days of receiving a notice of default from Parent (or such longer period as
Parent may reasonably agree if said breach is incapable of cure within such
90 calendar days) (the “Cure Period”), by giving a notice of termination to the
Company within 30 calendar days of first becoming aware of such breach (if such
breach is incurable) or in the 30 calendar day period commencing at the end of
the Cure Period, with termination of this Agreement to become effective upon
delivery of the notice.

(b) Material Breach by Parent. By the Company, in the event that Parent commits
a material breach of this Agreement and (i) the breach is incurable or
(ii) Parent fails to cure such breach within 90 calendar days of receiving a
notice of default from the Company (or such longer period as the Company may
reasonably agree if said breach is incapable of cure within such 90 calendar
days) (the “Parent Cure Period”), by giving a notice of termination to Parent
within 30 calendar days of first becoming aware of such breach (if such breach
is incurable) or in the 30 calendar day period commencing upon of the end of the
Parent Cure Period, with termination of this Agreement to become effective upon
delivery of the notice.

(c) Material Breach of Payment Obligations. By Parent, in the event that the
Company is in material breach of a payment obligation under this Agreement,
Parent has provided written notice to the Company specifying such material
breach, the Company does not in good faith dispute whether the amounts alleged
to be unpaid are due and payable pursuant to this Agreement, and the Company
fails to cure such breach within 90 calendar days of receiving written notice of
such breach from Parent, by the Parent giving a notice of termination to the
Company within 10 calendar days of the end of such Cure Period, with termination
of this Agreement to become effective upon delivery of the notice.

(d) Failure to Route the Minimum Covered Orders. By the Company, in the event
Parent fails to route the Minimum Covered Orders to the Company during any
calendar month, unless there is a Failure Notice outstanding during such month
pursuant to Schedule A, and Parent fails to cure such failure within the month
following the failure, by routing a higher percentage of Covered Orders to cure
the under-routing.

(e) Routing Away by Parent. By the Company, if:

(i) E*TRADE Securities shall have routed away a number of Covered Orders
representing fifteen percent (15%) or more of the Minimum Covered Orders (for
NMS Stocks or Options) for a period of three consecutive months;

(ii) E*TRADE Securities shall have routed away a number of Covered Orders
representing thirty percent (30%) or more of the Minimum Covered Orders (for NMS
Stocks or Options) for a period of two consecutive months; or

 

21



--------------------------------------------------------------------------------

(iii) E*TRADE Securities shall have failed to route to the Company, in the
aggregate, at least ninety percent (90%) of all Minimum Covered Orders over the
period of any twelve (12) consecutive months.

For the avoidance of doubt, the Company may terminate this Agreement under this
Section 8.2(e) regardless of whether a Failure Notice is outstanding.

(f) Persistent Failure Notice. By Parent, if a Failure Notice is outstanding for
an uninterrupted period of five (5) months, by providing written notice of such
termination to the Company.

(g) Company Insolvency. By Parent, in the event the Company experiences an
Insolvency Event, by giving notice to the Company, with termination of this
Agreement to become effective upon delivery of the notice.

(h) Parent Insolvency. By the Company, in the event Parent experiences an
Insolvency Event, by giving notice to Parent, with termination of this Agreement
to become effective upon delivery of the notice.

(i) Material Misconduct. By either the Company or Parent, if the other has
suffered an Adverse Reputational Event that has or would be reasonably likely to
have a material adverse effect on (i) the financial condition, properties,
prospects, business or results of operations of the Party seeking to effect such
termination or (ii) the reputation, brand, goodwill or image of the Party
seeking to effect such termination.

(j) Change of Control of the Company. By Parent, upon a Change of Control of the
Company that has or would be reasonably likely to have a material adverse effect
on the financial condition, properties, business or results of operations of
Parent.

(k) Partial Termination for NMS Stocks. By Company, at any time with 90 days
written notice to Parent, with respect to its obligations to accept Covered
Orders in NMS Stocks routed by Parent. For the avoidance of doubt, if the
Company effectuates a Partial Termination for NMS Stocks under this
Section 8.2(k), this Agreement would remain in effect with respect to the
routing of Covered Orders in Options by Parent to Company, unless the Company
has previously effectuated a Partial Termination of this Agreement with respect
to the Routing of Covered Orders in Options pursuant to Section 8.2(l).

(l) Partial Termination for Options. By Company, at any time with 120 days
written notice to Parent, with respect to its obligations to accept Covered
Orders in Options routed by Parent. For the avoidance of doubt, if the Company
effectuates a Partial Termination for Options under this Section 8.2(l), this
Agreement would remain in effect with respect to the routing of Covered Orders
in NMS Stocks by Parent to Company, unless the Company has previously
effectuated a Partial Termination with respect to the Routing of Covered Orders
in NMS Stocks pursuant to Section 8.2(k) or Parent has previously effectuated a
Partial Termination for NMS Stocks under Section 8.2(m).

 

22



--------------------------------------------------------------------------------

(m) Partial Termination Upon Change in Control of E*TRADE Capital Markets. By
Parent, upon a Change in Control of E*TRADE Capital Markets, with respect to
Parent’s obligation to route Covered Orders in NMS Stocks to the Company, with
90 days prior written notice. For the avoidance of doubt, if Parent effectuates
a Partial Termination for NMS Stocks under this Section 8.2(m), this Agreement
would remain in effect with respect to the routing of Covered Orders for Options
by Parent to Company, unless the Company has previously effectuated a Partial
Termination with respect to the routing of Covered Orders in Options pursuant to
Section 8.2(l).

(n) Other Terminations. By any Party pursuant to Section 2.3, any Party (or the
Successor Entity to Parent) pursuant to Section 5.5(a), or any Party pursuant to
Section 9.7(b).

Section 8.3 Effects of Termination on Accrued Rights. Termination of this
Agreement shall be without prejudice to:

(a) The rights of the Parties to any payments due under this Agreement to the
date of termination;

(b) any remedies which either Party may then have arising out of or relating to
this Agreement; and

(c) either Party’s right to obtain performance of any obligations provided for
in this Agreement which survive termination by their express terms.

Section 8.4 Continuation of Routing Service. Upon termination pursuant to
Section 8.2 (other than termination pursuant to Section 8.2(g) (Company
Insolvency), Section 8.2(h) (Parent Insolvency) or Section 8.2(i) (Material
Misconduct)); Parent may elect, by written notice to the Company, to have the
Company provide (in which case the Company shall provide) Company Services from
the date of termination to a date specified in such notice (the “End Date”),
which End Date shall in no event be later than six months after the date of
termination, upon payment to Company by Parent of usual and customary fees
prevailing in the industry; provided, that notwithstanding anything to the
contrary herein the Company’s obligation to pay Parent pursuant to Section 3.1
shall cease immediately upon any termination of this Agreement; provided,
further, that in addition to the payment of usual and customary fees, Parent
shall reimburse the Company for any cost in excess of de minimis cost that the
Company shall incur in connection with this Section 8.4.

Section 8.5 Survival. The following provisions shall survive termination of this
Agreement: Article IV (Confidential Information), Section 5.3 (Disclaimer Of
Warranties), Article VI (Indemnification), Section 8.3 (Effects of Termination
on Accrued Rights), Section 8.4 (Continuation of Routing Service), this
Section 8.5 (Survival) and Article IX (Miscellaneous). All other provisions of
this Agreement shall terminate effective upon the termination of this Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

Section 9.1 Use of Names/Marks. No Party shall acquire the right to use, and
shall not use, without the other Party’s prior written consent, the intellectual
property, names, trade names, trademarks, service marks, artwork, designs, or
copyrighted materials, of the other Party, its related or subsidiary companies,
parent, employees, directors, shareholders, assigns, successors or licensees:
(a) in any advertising, publicity, press release, client list, presentation or
promotion; (b) to express or to imply any endorsement of the other Party or the
other Party’s services; or (c) other than as expressly permitted in accordance
with this Agreement. Further, no Party shall use, without the other Parties’
prior written consent, the terms or existence of this Agreement: (a) in any
advertising, publicity, press release, client list, presentation or promotion;
(b) to express or to imply any endorsement of any other Party or such other
Party’s services; or (c) other than as expressly permitted in accordance with
this Agreement.

Section 9.2 Entire Agreement. This Agreement and the Schedules hereto and the
Investment Agreement contain the entire agreement among the Parties with respect
to the transactions contemplated by this Agreement and supersede all prior
agreements or understandings among the Parties.

Section 9.3 Descriptive Headings; Certain Interpretations.

(a) Descriptive headings are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

(b) Except as otherwise expressly provided in this Agreement, the following
rules of interpretation apply to this Agreement: (i) “or” and “any” are not
exclusive and “include” and “including” are not limiting; (ii) a reference to a
law includes any amendment or modification to such law and any rules or
regulations issued thereunder and (iii) a reference to a person or entity
includes its permitted successors and assigns.

(c) Unless the context of this Agreement otherwise requires, (i) words of one
gender include the other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby,” and derivative or similar words refer to this
entire Agreement and (iv) the terms “Article” and “Section” refer to the
specified Article and Section of this Agreement. Whenever this Agreement refers
to a number of days, unless otherwise specified, such number shall refer to
calendar days. References to this “Agreement” shall mean this Agreement and any
annexes, exhibits, schedules or attachments hereto.

 

24



--------------------------------------------------------------------------------

(d) The Parties agree that they have been represented by counsel during the
negotiation, preparation and execution of this Agreement and, therefore no rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the Party drafting such agreement or document shall
apply to this Agreement.

Section 9.4 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing and sufficient if delivered personally, sent by
telecopy (with telephone confirmation of receipt or followed by overnight
delivery service) or by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to the Company:   

Citadel Derivatives Group LLC

c/o Citadel Limited Partnership

131 South Dearborn Street

Chicago, IL 60603

Attention: Adam Cooper, Esq.

Fax: (312) 267-7444

with a copy (which shall not constitute notice) to:   

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Robert C. Schwenkel, Esq.

Fax: (212) 859-4000

If to Parent or its Affiliates:   

E*TRADE Financial Corporation

671 N. Glebe Road

Arlington, VA 22203

Attention: Arlen W. Gelbard, Esq.

                   Chief Administrative Officer & General Counsel

Fax: (703) 236-7223

with a copy (which shall not constitute notice) to:   

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

Attention: Daniel G. Kelly, Jr.

                   John D. Amorosi

Fax: (212) 450-3800

or to such other address or telecopy number as the Party to whom notice is to be
given may have furnished to the other Parties in writing in accordance herewith.
Each such notice, request or communication shall be effective when received or,
if given by mail, when delivered at the address specified in this Section 9.4.

 

25



--------------------------------------------------------------------------------

Section 9.5 Counterparts; Fax Signatures. This Agreement may be executed by
telecopy and in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. Any signature page
delivered by a telecopy machine shall be binding to the same extent as an
original signature page, with regard to this Agreement or any amendment hereto.
A Party who delivers such a signature page agrees to later deliver an original
counterpart to the other Party upon request.

Section 9.6 Benefits of Agreement. Subject to Section 9.8, all of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their permitted successors and assigns. This Agreement is
for the sole benefit of the Parties hereto and not for the benefit of any third
party.

Section 9.7 Amendments and Waivers.

(a) No modification, amendment or waiver of any provision of, or consent
required by, this Agreement, nor any consent to any departure herefrom, shall be
effective unless it is in writing and signed by the Company and Parent. Such
modification, amendment, waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Consistent with Section 2.3(f), the Parties agree to negotiate in good faith
regarding amendments to this Agreement required due to a Material Legal Shift
(including, but not limited to, requirements by a Governmental Entity due to
applicable Legal Requirements). If the Parties fail to reach a mutual agreement
as to such amendments, they may terminate this Agreement. For the avoidance of
doubt, termination of the Agreement under this Section 9.7(b) would require
Parent to pay to the Company the Liquidated Damages Amount pursuant to
Section 5.7 of this Agreement.

Section 9.8 Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by the Parties hereto without the prior
written consent of the other Parties; provided, however, that either the Company
or Parent may assign its rights hereunder to an Affiliate, but no such
assignment shall relieve the assigning party of its obligations or liabilities
hereunder. Any instrument purporting to make an assignment in violation of this
Section 9.8 shall be void ab initio.

Section 9.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 9.10 Consent to Jurisdiction. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH PARTY HERETO
IRREVOCABLY (I) AGREES AND

 

26



--------------------------------------------------------------------------------

CONSENTS TO BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK AND (II) WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT
IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE ANY JURISDICTION OVER SUCH PARTY.

Section 9.11 Registration and Filing of this Agreement. To the extent, if any,
that any Party concludes in good faith that it is required by applicable Legal
Requirements to file or register this Agreement or a notification thereof with
any governmental or self-regulatory authority, including the U.S. Securities and
Exchange Commission, such Party shall inform the other Parties thereof and the
Parties shall cooperate with one another each at its own expense in such filing
or notification and shall execute all documents reasonably required in
connection therewith. In such filing or registration, the Parties shall request
confidential treatment of sensitive provisions of this Agreement, to the extent
permitted by applicable Legal Requirements. The Parties shall promptly inform
one another as to the activities or inquiries of any such governmental or
self-regulatory authority relating to this Agreement, and shall cooperate to
respond to any request for further information therefrom on a timely basis.

Section 9.12 Force Majeure. Without limiting any right that any Party may have
under Section 8.2 (and the other provisions of this Agreement referenced
therein), the occurrence of an event which materially interferes with the
ability of a Party to perform its obligations or duties hereunder which is not
within the reasonable control of the Party affected and not due to malfeasance
(“Force Majeure”), including, but not limited to, an injunction, order or other
action by a governmental authority, fire, accident, labor difficulty, strike,
riot, civil commotion, act of God or change in law, shall not excuse such Party
from the performance of its obligations or duties under this Agreement, but
shall merely suspend such performance during the continuation of Force Majeure.
The Party prevented from performing its obligations or duties because of Force
Majeure shall promptly notify the other Parties hereto (the “Other Parties”) of
the occurrence and particulars of such Force Majeure and shall provide the Other
Parties, from time to time, with its best estimate of the duration of such Force
Majeure and with notice of the termination thereof. The Party so affected shall
use commercially reasonable efforts to avoid or remove such causes of
nonperformance. Upon termination of Force Majeure, the performance of any
suspended obligation or duty shall promptly recommence. If a Force Majeure event
occurs that materially interferes with the Company’s ability to route Covered
Orders for execution, Parent may elect to route any Covered Orders that would
otherwise be required to be routed to the Company pursuant to Section 2.1 to a
Broker-Dealer or execution venue other than the Company during the term of the
Force Majeure event.

 

27



--------------------------------------------------------------------------------

Section 9.13 Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

Section 9.14 Relationship of the Parties. Nothing in this Agreement shall
constitute the Company as an employee, or general representative of Parent. This
Agreement shall not constitute any Party as the legal representative of any
other Party, nor shall any Party have the right or authority to assume, create
or incur any liability or any obligation of any kind, express or implied,
against, or in the name of or on behalf of, any other Party. This Agreement
shall not constitute, create or in any way be interpreted as a joint venture,
partnership or formal business organization of any kind.

Section 9.15 Bona Fide Customers. Parent agrees that, without the Company’s
written consent, it shall not, and shall cause its Affiliates not to, sell or
otherwise make available the routing services for Covered Orders contemplated by
this Agreement to third parties except to third parties that are bona fide
brokerage customers of Parent or its Affiliates.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CITADEL DERIVATIVES GROUP LLC By:   Citadel Limited Partnership, its Manager By:
  Citadel Investment Group, L.L.C., its General Partner   By:  

/s/ Adam Cooper

  Name:   Adam Cooper   Title:   Senior Managing Director & General Counsel
E*TRADE FINANCIAL CORPORATION   By:  

/s/ R. Jarrett Lilien

  Name:   R. Jarrett Lilien   Title:   President & COO E*TRADE SECURITIES LLC  
By:  

/s/ R. Jarrett Lilien

  Name:   R. Jarrett Lilien   Title:   President & COO

 

29



--------------------------------------------------------------------------------

Schedule A

Execution Quality Service Levels

 

I. General.

 

  A. This Schedule A specifies the execution quality requirements applicable to
the execution services to be provided by the Company (the “Execution Quality
Service Levels”). For purposes of the Agreement and this Schedule A, execution
quality shall be assessed based on the standards of E*TRADE Securities and
comparable industry practices for achieving best execution and performance
during the term of this Agreement.

 

  B. All capitalized terms not otherwise defined herein are defined as set forth
in the Agreement.

 

II. Execution Standards for Covered Orders.

 

  A. In accordance with Legal Requirements, including Regulation NMS to the
extent applicable, the Company will exercise commercially reasonable efforts to
obtain the most favorable terms for Covered Orders reasonably available under
the circumstances.

 

  B. In the event that a customer of E*TRADE Securities directs an Order to be
executed on or by a specified Exchange, market center or Broker-Dealer (other
than the Company), E*TRADE Securities shall route such Order to the Company and
communicate its customer’s directions to the Company and the Company shall
follow such directions.

 

  C. With respect to each calendar month, commencing with the first trading day
of the month and ending on the last trading day of the month (each a
“Performance Period”), the Company’s execution performance on the aggregate
Covered Orders in NMS Stocks and Options, respectively, shall be assessed based
on the following Evaluation Criterion (as defined below) against agreed upon
Execution Performance Standards (as defined below).

 

  a.

Execution Performance Standard for NMS Stocks. Except as otherwise specified
herein, the “Execution Performance Standard for NMS Stocks” for each particular
Evaluation Criterion shall mean performance at or better than the
volume-weighted aggregated Execution Score of the comparable market comprised of
the Comparable Market Centers (“Comparable Market Standard”). Due to the one
month delay in availability of public Regulation NMS Rule 605 order execution
data, the Comparable Market Standard for each Performance Period will be based
on the volume-weighted results of the three consecutive months prior to the
Performance Period. For

 

A-1



--------------------------------------------------------------------------------

 

example, the Comparable Market Standard for September 2007 would be based upon
the volume-weighted aggregated Execution Score of the Comparable Market Centers
for June, July, and August 2007. The Execution Scores for the Comparable Market
Centers shall be determined by data provided to the SEC pursuant to Regulation
NMS and as defined by a common transaction analysis vendor mutually agreed upon
by the Parties, such as Transaction Auditing Group (TAG), Thomson Transaction
Analytics (TTA), or Quantum 5 Analytics.

 

  b. Execution Performance Standard for Options. The “Execution Performance
Standard for Options” shall mean that the Company shall exercise reasonable
diligence to obtain the best market available under the circumstances consistent
with industry practice.

 

  c. In this Schedule A, “Evaluation Criterion” shall mean:

 

  i. Effective/Quoted Spread (%) Ratio — The ratio of the share-weighted average
between the execution price and the midpoint of the National Best Bid or Offer
(“NBBO”) (“Effective Spread”) to the difference between the national best bid
and the national best offer (“Quoted Spread”) at the time of order receipt
(lower is better).

 

  ii. Average Order Execution Speed — The average elapsed time between market
order receipt and execution (lower is better).

 

  iii. At or Better — The percentage of market order trades executed at or
inside the NBBO (higher is better).

 

  iv. Price Improvement — The percentage of trades executed at a price better
than the prevailing NBBO (higher is better).

 

  d. In this Schedule A, “Execution Scores” shall mean the volume-weighted
performance statistics for the Comparable Market Centers in respect of each
Evaluation Criterion.

 

  e. In this Schedule A, “Comparable Market Centers” shall mean all market
centers that trade NMS Stocks and are required to publish execution quality
statistics pursuant to Rule 605 of the Securities Exchange Act.

 

  f.

In this Schedule A, “Evaluation Period” shall mean the Evaluation Period for
each Performance Period representing that calendar month plus the prior two
months. For example, the Evaluation Period for the Performance Period of
September 2007 will include the Company’s

 

A-2



--------------------------------------------------------------------------------

 

execution performance on the aggregate Covered Orders with respect to each
Evaluation Criterion during the months of July, August, and September 2007.

 

III. Execution Data Requirements.

 

  A. Delivery of Execution Performance Data.

 

  1. The Company shall provide to E*TRADE Securities such execution quality data
and/or statistics regarding NMS Stocks (“Execution Performance Data”) as the
Company and E*TRADE Securities agree and are reasonable in light of current
industry standards and information provided by the Company to its other clients.
For the avoidance of doubt, evaluation of the Company’s execution performance,
including the performance of Comparable Market Centers, shall be conducted with
transaction level information provided by the Company. The Company agrees to
utilize a common transaction analysis vendor mutually agreed upon by the
Parties, such as Transaction Auditing Group (TAG), Thompson Transaction Group
(TTA), or Quantum 5 Analytics.

 

  2. If E*TRADE Securities reasonably believes that additional data collection
or analysis of the Company’s execution performance with respect to Covered
Orders and the quality of competing markets should be conducted to satisfy its
best execution obligations or industry best practice, then E*TRADE Securities
may propose such additional review or analysis to be conducted by the Company,
and E*TRADE Securities and the Company shall discuss in good faith whether such
review or analysis should be conducted.

 

IV. Remedies for Unsatisfactory Execution Performance.

 

  1. If the Company’s execution performance has not met the Execution
Performance Standard for NMS Stocks during a Performance Period or E*TRADE
reasonably believes that performance has been unsatisfactory for Options, then
E*TRADE Securities shall send to the Company a Failure Notice. After
communication of a Failure Notice, E*TRADE and the Company shall in good faith
discuss the concerns of E*TRADE Securities in an effort to address and resolve
those concerns. Any concerns set forth in a Failure Notice with respect to NMS
Stocks shall be assessed by E*TRADE and the Company independent of the Company’s
execution performance with respect to Options. Similarly, any concerns set forth
in a Failure Notice with respect to Options shall be assessed by E*TRADE and the
Company independent of the Company’s execution performance with respect to NMS
Stocks. For avoidance of doubt, execution quality performance will be judged
over time periods and in security groupings determined in good faith by the
Parties based on industry standards and execution quality data provided by the
Company to its other clients.

 

A-3



--------------------------------------------------------------------------------

  2. If the Company agrees that its execution performance in one or more areas
has been unsatisfactory, it shall make bona fide commercially reasonable efforts
to improve its execution performance.

 

  3. If E*TRADE Securities and the Company mutually determine, that the
Company’s execution performance and/or the efforts undertaken by the Company to
improve execution performance are satisfactory, then E*TRADE Securities shall
immediately withdraw its Failure Notice by sending a written withdrawal notice
to the Company.

 

  4. If a Failure Notice is outstanding for an uninterrupted period of two
(2) months, then E*TRADE Securities shall be entitled to route away a number of
Covered Orders representing up to twenty-five percent (25%) of the Minimum
Covered Orders in Options and up to twelve and one half percent (12.5%) of the
Minimum Covered Orders in NMS Stocks, as the case may be, until E*TRADE
Securities withdraws the Failure Notice; provided, that any Orders that E*TRADE
Securities routes away shall consist of a representative cross-section of all
Covered Orders.

 

  5. If a Failure Notice is outstanding for an uninterrupted period of three
(3) months, then E*TRADE Securities shall be entitled to route away a number of
Covered Orders representing up to fifty percent (50%) of the Minimum Covered
Orders in Options and up to twenty five percent (25%) of the Minimum Covered
Orders in NMS Stocks, as the case may be, until E*TRADE Securities withdraws the
Failure Notice; provided, that any Orders that E*TRADE Securities routes away
shall consist of a representative cross-section of all Covered Orders.

 

  6. If a Failure Notice is outstanding for an uninterrupted period of four
(4) months, then E*TRADE Securities shall be entitled to route away a number of
Covered Orders representing up to seventy five percent (75%) of the Minimum
Covered Orders in Options and up to seventy five percent (75%) of the Minimum
Covered Orders in NMS Stocks, as the case may be, until E*TRADE Securities
withdraws the Failure Notice; provided, that any Orders that E*TRADE Securities
routes away shall consist of a representative cross-section of all Covered
Orders.

 

  7. If a Failure Notice is outstanding for an uninterrupted period of five
(5) months, then Parent may terminate this Agreement immediately upon written
notice to the Company.

 

  8. Any Covered Orders that are routed away to any Exchange, market maker or
Broker-dealer pursuant to this Schedule A shall count toward the two and
one-half percent (2.5%) of Covered Orders in Options or sixty percent (60%) in
NMS Stocks that Parent is permitted to exclude from the Minimum Covered Orders
that Parent and its Affiliates are required to route to the Company and its
Affiliates under this Agreement.

 

A-4



--------------------------------------------------------------------------------

IV. Execution Speed Guarantee.

 

  A. Standard.

 

  1. Notwithstanding anything to the contrary herein, the Company shall use
commercially reasonable efforts to (a) execute all Eligible Orders (as defined
below) within the specified time limit (measured from time that E*TRADE
Securities receives an Eligible Order to the time that E*TRADE Securities is
notified of the execution by the Company) under E*TRADE Securities’ order
execution guarantee as in effect at the time of signing of the Investment
Agreement and set forth on Attachment 1 to this Schedule A (the “Execution
Guarantee”), which may be amended from time-to-time as mutually agreed upon by
the Parties, and (b) provide the necessary mechanisms to allow E*TRADE
Securities’ customers to track the execution speed of Covered Orders subject to
the Execution Guarantee.

 

  2. “Eligible Orders” shall mean Covered Orders that are market Orders in
Equity Securities included within the S&P Index or any exchange-traded fund,
available through E*TRADE Securities to buy, sell or buy-to-cover from 100 to
500 shares, received between 9:45 a.m. (Eastern Time) and 3:59 p.m. (Eastern
Time) (subject to adjustment if the applicable market opens late or closes
early).

 

  3. “Ineligible Orders” shall mean (a) all Covered Orders that are not Eligible
Orders and (b) all Eligible Orders that are also short sales, canceled or
changed Orders, Orders entered within 20 seconds on the same security on the
same side of the market, sell Orders which the account has a short option
position, extended-hours Orders, Directed Orders, the stock leg of complex
option Orders, buy Orders for under $1 and broker-assisted Orders.

 

  B. Customer Reimbursement.

If E*TRADE Securities is notified by any of its customers that the execution of
such customer’s Eligible Order failed to meet the Execution Guarantee, E*TRADE
Securities shall investigate such claim with the Company. If E*TRADE Securities
and the Company mutually determine in good faith that (a) such customer’s
complaint is valid, (b) the failure to meet the Execution Guarantee is
proximately caused by a delay of the Company and (c) E*TRADE Securities is
obligated, under the terms of the Execution Guarantee, to provide the customer
with one or more commission-free trades, E*TRADE Securities may provide such
commission-free trades, and the Company shall reimburse E*TRADE Securities for
the amount of those commission credits. Notwithstanding anything herein to the
contrary, in no event shall the Company be obligated to reimburse E*TRADE
Securities for any refund if the applicable Covered Order is an Ineligible Order
or if:

 

  1. there were interruptions to communications or other systems that impacted
execution,

 

A-5



--------------------------------------------------------------------------------

  2. the relevant Covered Order was stopped for price improvement,

 

  3. the relevant Covered Order was subject to locked, crossed or halted market
conditions,

 

  4. the relevant Covered Order, if executed, would have constituted a new
intraday high or low, or

 

  5. the relevant Covered Order was made during fast market conditions.

 

  C. Reporting Plan.

E*TRADE Securities and the Company shall use commercially reasonable efforts to
create an effective reporting plan to monitor and audit the Company’s
performance in connection with the Execution Guarantee.

 

V. Miscellaneous.

 

  A. Customer Complaints/Requests. Notwithstanding anything to the contrary
herein, Parent shall be entitled to route away all Covered Orders for a
particular customer to another market center in the event that Parent is
notified by the customer that the customer wants Parent to route to a market
center other than the Company; provided, however, that any Covered Orders that
are routed away pursuant to this Section V.A. of Schedule A shall count toward
the two and one-half percent (2.5%) of Covered Orders in Options or sixty
percent (60%) in NMS Stocks that Parent is permitted to exclude from the Minimum
Covered Orders that Parent and its Affiliates are required to route to the
Company and its Affiliates under this Agreement.

 

  B. Odd Lots and Blocks. In routing and executing Covered Orders of odd lots
(less than 100 shares) and oversized trades (10,000 shares or more) in NMS
Stocks, the Company shall exercise reasonable diligence to obtain the best
available market under the circumstances consistent with good market practice.
The Company shall provide to Parent within thirty (30) calendar days following
the end of each calendar month such data and/or statistics for each calendar
month as the Company and Parent agree and are generally available concerning the
execution quality for such Covered Orders.

 

A-6



--------------------------------------------------------------------------------

Attachment 1

Learn about the E*TRADE Securities 2-Second Execution Guarantee

Under our execution guarantee program, if you place a qualified market order for
an S&P 500 stock or an ETF and it doesn’t fill within 2 seconds, we’ll give you
a free commission on a future trade.

Eligible orders

 

•  

Know which orders are eligible

 

•  

Know which stocks and ETFs are eligible

 

•  

Learn where I can place orders

Ineligible orders

 

•  

Know which orders are ineligible

 

•  

Understand how short options positions affect the guarantee

 

•  

Understand how halted, locked, or crossed markets affect the guarantee

 

•  

Learn how orders stopped for price improvement affect the guarantee

 

•  

Learn how fast markets can affect the guarantee

 

•  

Learn how multiple, like orders affect the guarantee

 

•  

Understand how regional exchanges affect the guarantee

 

•  

Know how system interruptions affect the guarantee

Order status and commission credits

 

•  

Know why an order is “under review”

 

•  

Learn how E*TRADE Securities determines execution time for the guarantee

 

•  

Know if I get a commission credit for a guaranteed execution order

 

•  

Find out how many commission credits I have

 

•  

Use my commission credits

Know which orders are eligible

Our guarantee means that any qualifying stock or ETF order you place will be
executed in 2 seconds or less – and if it isn’t, we’ll give you a commission
credit to use on a future qualifying order.

For an order to be eligible for the 2-Second Execution Guarantee, it must be:

 

•  

A market order for anywhere between 100 and 500 shares

 

•  

For a stock in the S&P 500 Index or ETFs available through E*TRADE Securities

 

•  

A buy, sell, or buy-to-cover order (no sell-short orders)

 

•  

Received by E*TRADE Securities between 9:45 a.m. and 3:59 p.m. ET (if the market
opens late or closes early, these times will be adjusted accordingly)

 

•  

Placed through the E*TRADE Web site, Power E*TRADE Pro, Power E*TRADE
MarketTrader, Trading Desk, a wireless device, or the Voice Browser

 

A-7



--------------------------------------------------------------------------------

Note:

There are certain conditions that make an order ineligible for the guarantee.

Know which stocks and ETFs are eligible

Our 2-Second Execution Guarantee is available for stocks in the Standard &
Poor’s 500 Index (SPX) and the ETFs available through E*TRADE Securities. If you
have questions about which stocks comprise the S&P 500, you can view our current
S&P 500 list.

Any market order for these securities that also meets the other qualifications
will be guaranteed an execution in 2 seconds or less.

Note:

The securities comprising the S&P 500 Index and the ETFs available through
E*TRADE Securities change from time to time.

Learn where I can place orders

The 2-Second Execution Guarantee is applicable to qualifying orders placed
through any of the following gateways:

 

•  

The E*TRADE Web site (us.etrade.com)

 

•  

Power E*TRADE MarketTrader

 

•  

Power E*TRADE Pro (auto-routing only)

 

•  

Power E*TRADE Trading Desk

 

•  

Wireless devices

 

•  

Voice browser

However, if you place your order through Power E*TRADE Pro, a wireless device,
or the voice browser, you’ll need to go to the E*TRADE Web site to check the
status of the order – either by viewing your Smart Alerts or by going to the
Execution Guarantee section of the View Orders screen.

Know which orders are ineligible

The following orders are not eligible for the guarantee:

 

•  

Sell orders for stocks or ETFs in which the account has a short option position
(such as a covered call)

 

•  

Orders entered as short sells

 

•  

Orders routed directly to a specific ECN

 

•  

Extended Hours trades

 

•  

Buy orders for stocks or ETFs trading under $1

 

•  

Orders you later try to change or cancel

 

•  

The stock leg of complex options orders

 

•  

Orders placed through a live broker

 

•  

Orders for stocks in which the market is halted, locked, or crossed

 

•  

Orders stopped for price improvement

 

•  

Orders for stocks trading in a fast market

 

•  

Orders entered within 20 seconds on the same security, on the same side of the
market

 

•  

Some orders for listed stocks or ETFs making a new intraday high or low

 

•  

Orders live during communications or other system interruptions

Understand how short options positions affect the guarantee

If you’re holding short options positions in your account (you have written
covered call or put contracts), any order you place for the underlying security
will not qualify for the execution guarantee. This also applies to orders for
shares where you’ve entered options orders that have not yet executed.

 

A-8



--------------------------------------------------------------------------------

For example, if you’re holding 500 shares of XYZ, and have either written two
covered calls or have an order to write some covered calls, no order you placed
for any of the shares is eligible for the guarantee.

Note:

If an order you place involves a short option position, we’ll send a message to
your account before market open on the next trading day.

Understand how halted, locked, or crossed markets affect the guarantee

Your order will be disqualified for the 2-Second Execution Guarantee if there is
a:

 

•  

Trading halt: The security is not currently being traded by the exchange.

 

•  

Locked market: The bid and ask for the security are the same.

 

•  

Crossed market: The ask and bid prices are reversed (i.e. the bid price is
higher than the ask price).

Note:

If an order you place is disqualified because one of these conditions occurs,
we’ll send a message to your account before market open of the next trading day.

Learn how orders stopped for price improvement affect the guarantee

If a qualifying order you place is stopped for price improvement, it won’t be
eligible for the guarantee. Price improvement occurs when your order is held
briefly because a better price than that which is currently quoted may be
available elsewhere.

Note:

If an order you place should be stopped for price improvement, we’ll send a
message to your account before market open of the next trading day.

Learn how fast markets can affect the guarantee

If you place an order for a security considered to be in a fast market when the
order is live, it will not be eligible for the 2-Second Execution Guarantee.

Should this happen, we’ll send a message to your account before market open of
the next trading day.

Fast markets are characterized by heavy trading and highly volatile prices for a
particular stock. These usually occur as a result of an imbalance in trade
orders. In addition, fast market conditions can occur across entire markets.
This occurs only rarely, but if fast conditions occur market-wide, you will see
a notice to this effect on your Order Preview and Confirmation screens.

Note:

Determining whether a security is trading in a fast market, or whether fast
conditions exist market-wide, is at the sole discretion of E*TRADE Securities.

Learn how multiple, like orders affect the guarantee

If you place orders on the same stock and the same side of the market within 20
seconds, only the first order will be eligible for the execution guarantee.

For example, if you place a buy order for a given stock, and place another buy
order for the same stock within the next 20 seconds, the second order will not
be eligible for the execution guarantee. The same situation would apply to two
sell orders placed for the same security within 20 seconds.

Note:

Should this apply to your order, we’ll send a message to your account before
market open of the next trading day.

 

A-9



--------------------------------------------------------------------------------

Understand how regional exchanges affect the guarantee

Some regional exchanges require a manual review of any order for a listed stock
that would represent a new intraday high or low. These orders are not eligible
for the guarantee.

Note:

Should this happen to your order, we’ll send a message to your account before
market open of the next trading day.

Know how system interruptions affect the guarantee

Should a communications, network, or other system interruption temporarily
disrupt the receipt, execution, or transmission of orders, the orders that are
live during that time period will not be eligible for the 2-Second Execution
Guarantee.

Note:

Should this happen to your order, we’ll send a message to your account before
market open of the next trading day.

Know why an order is “under review”

When you place a qualified order that does not execute within 2 seconds, we’ll
review it after market close and determine if it’s eligible for a commission
credit.

When one of your orders is reviewed, we will always let you know. Here are a few
things to keep in mind:

 

•  

You’ll receive a Smart Alert before market open the next trading day to let you
know that an order was reviewed and whether or not a commission credit was
granted (if it wasn’t, we’ll tell you why).

 

•  

If a commission credit was granted, it will post to your account and be
available to use immediately (to view your credits, visit the Execution
Guarantee section of the View Orders screen).

Learn how E*TRADE Securities determines execution time for the guarantee

The length of trade execution is determined from the time we receive your order
(not when it is transmitted to us) and the time the executing market center
notifies us of the final fill.

Please keep in mind:

 

•  

Any eligible orders you place will have their actual execution times displayed.
You’ll be able to view execution times in execution Smart Alerts, in the
Execution Guarantee section of the View Orders screen, and in the Order Details
tables (click the order number at View Orders to get details for a particular
order).

 

•  

If your order’s execution time is greater than 2 seconds, the order will be
reviewed after market close.

 

•  

Unless the order is disqualified, you’ll be granted a commission credit before
the open of the next market day. Your credit will be applied automatically to
the next qualified order you place.

Know if I get a commission credit for a guaranteed execution order

We make it easy for you to find out whether or not you get a commission credit
for a particular order.

 

•  

You’ll receive a Smart Alert message before market open of the next trading day
if you’ve earned a commission credit for a qualified order.

 

A-10



--------------------------------------------------------------------------------

•  

You can review individual qualifying orders, check execution times, and see
which orders have earned commission credits by going to the Execution Guarantee
section of the View Orders screen.

Note:

Any qualified order that does not execute within 2 seconds is reviewed after
market close. If there is no qualifying condition that makes the order
ineligible, your account will receive a commission credit.

Find out how many commission credits I have

The number of commission credits you have will be displayed in the Execution
Guarantee section of the View Orders screen.

Commission credits are available for one calendar year. They cannot be converted
to cash. Customers may accumulate up to 100 commission-free trades per account.

Use my commission credits

There’s nothing you need to do to apply your 2-Second Execution Guarantee
commission credits to orders you place – we’ll handle it for you, automatically.

Some things to know:

 

•  

After a commission credit is issued to your account, it will be applied
automatically to the next order qualifying for the guarantee.

 

•  

When you preview an order that will use a commission credit, you’ll see a
notation on the order screen that your credit is being applied.

 

•  

After your order is executed, you’ll be able to see in the order details table
(click the order number at View Orders to get details for a particular order)
that a commission credit was applied to the order.

Note:

The credit for a given order waives the commission charge. The credit does not
cover any applicable order-handling fee, or additional fees or charges that may
apply.

 

A-11



--------------------------------------------------------------------------------

Schedule B

Volume-Based Payment

The payment to be made by the Company to the Parent shall be based on ****. The
volume-based payment shall be determined based upon the following rates:

 

      NMS Stock    Options

Rate / unit

   ****    ****

 

 

* Confidential treatment has been requested for redacted portions of this
exhibit. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as ****. A complete version of
this exhibit has been filed separately with the Securities Exchange Commission.

 

B-1